CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 1 of 10




                           EXHIBIT 1
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 2 of 10




                           EXHIBIT 2
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 3 of 10




                           EXHIBIT 3
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 4 of 10




                           EXHIBIT 4
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 5 of 10




                           EXHIBIT 5
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 6 of 10




                           EXHIBIT 6
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 7 of 10




                           EXHIBIT 7
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 8 of 10




                           EXHIBIT 8
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 9 of 10




                           EXHIBIT 9
CASE 0:20-cv-01302-WMW-DTS Document 8-1 Filed 06/02/20 Page 10 of 10




                           EXHIBIT 10
